Citation Nr: 1223499	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  07-24 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of service connection for hypertension, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to August 1974.  He also served with the New Jersey National Guard from August 1974 to August 1984.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, a previously denied claim of service connection for hypertension was not reopened because the RO determined that evidence submitted in conjunction with that claim was not new and material.  

The Veteran's notice of disagreement (NOD) with that determination was received at the RO in January 2007.  The RO issued a statement of the case (SOC) in June 2007, and the Veteran's VA Form 9, substantive appeal to the Board was timely received in August 2007.  

In February 2009, the Veteran testified at a personal hearing via video conference at the RO before a Veterans Law Judge sitting at the Board in Washington, DC.  A transcript of the testimony is of record.  In July 2009, the Veterans Law Judge (VLJ) who presided over the February 2009 video conference remanded the matter back to the RO for additional development of the record.  

While the claim was pending at the RO, the aforementioned VLJ retired from the Board; therefore, the Veteran was provided with another opportunity to present testimony in support of his appeal before another VLJ who would ultimately decide his appeal.  The Veteran exercised this right, and a subsequent video conference was held before the undersigned Veterans Law Judge in April 2012.  A transcript of the hearing is of record.  

The reopened claim of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1992 decision, the RO denied a claim of service connection for hypertension.  Notice of that determination and appellate rights were sent to the Veteran in September 1992.  

2.  Additional medical evidence was subsequently received at the RO and the RO reconsidered the claim based on receipt of the new evidence; however, the RO issued a December 1992 rating decision which continued the previous denial of the claim of service connection for hypertension.  The Veteran was provided with notice of that determine as well as his appellate rights that same month, but the Veteran did not appeal; thus, the September and December 1992 rating decisions became final.

3.  Evidence submitted since the RO's December 1992 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for hypertension, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's September 1992 and December 1992 decisions are final.  38 U.S.C.A. § 7105 (West 2002). 

2.  New and material evidence has been received since the RO's December 1992 decision which denied service connection for a hypertension; thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for hypertension.  

Given the favorable nature of the Board's decision on the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for hypertension, there is no prejudice to the appellant, regardless of whether VA has satisfied its duties of notification and assistance with respect to reopening previously denied claim.  In other words, despite any defect in the notice provided to the Veteran regarding new and material evidence, the matter is subsequently reopened by the Board; thus, any defect in this regard results in harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Veteran's STRs are silent for any complaints, treatment or diagnosis related to hypertension, although it is notable that there is at least one high blood pressure reading noted in 1974.  A February 1974 STR indicates the Veteran's blood pressure was 128/92.  It is also worth noting that there are no blood pressure readings listed on the Veteran's discharge physical examination.  

In support of his March 1992 claim of service connection for hypertension, the Veteran submitted more recent private treatment records dating from the early 1990's showing a diagnosis of hypertension.  A VA examination conducted in April 1992 confirmed a current diagnosis of high blood pressure.  In a September 1992 rating decision, the RO denied the Veteran's claim of service connection for hypertension based on a finding that hypertension was not shown in service nor during the presumptive period.  The RO provided notice to the Veteran of that decision as well as his appellate rights in September 1992.  

After the RO issued the September 1992 rating decision and notice thereof, additional private treatment records were received at the RO which revealed that the Veteran had high blood pressure readings as far back as 1980, and in conjunction with a reading of 172/130 in August 1980, the Veteran gave a history of hypertension "for the last several years."  The RO subsequently issued another rating decision in December 1992 which confirmed the previous denial of service connection for hypertension.  In the December 1992 rating decision, the RO reasoned that the evidence of record continued to show that the Veteran had a diagnosis of hypertension after service, but that the evidence of record did not show the onset of hypertension during service or within the first post-service year.  The Veteran was provided with notice of the December 1992 rating action as well as his appellate rights that same month.  The Veteran did not appeal the September 1992 or the December 1992 rating decisions and they became final.  Moreover, new and material evidence was not submitted within one year of the December 1992 rating decision.  See 38 C.F.R. § 3.156(b).  The only document submitted within that time frame is a December 1992 request for records.  Accordingly, the RO's September 1992 and December 1992 rating decisions are final.  

Currently, the Veteran reports that he developed hypertension during service.  He has provided testimony in this regard, as well as additional medical records from his private doctors who have indicated that the Veteran was diagnosed with hypertension at the age of 26 (which calculates to approximately 1974).  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996). 

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior RO denials in 1992, the RO determined that the Veteran's hypertension had its onset several years after discharge from service.  Those rating decisions became final.  

Since the last final decision in December 1992, evidence has been added to the claims file, including testimony provided by the Veteran in February 2009 and April 2012, as well as memoranda from the Veteran's private doctors who have indicated that the Veteran had been treated for hypertension since age 26 (approximately 1974).  More specifically, in an August 2006 memorandum, Dr. A.N., MD writes that he had been treating the Veteran for hypertension since July 2003, and that the Veteran had been presented to his care based on a history of hypertension since age 26.  In a May 2012 statement, S.R., M.D., indicated the evidence suggested that hypertension may have started during or immediately after his military service.  At his video-conferences, the Veteran specifically testified that his discharge was delayed three days because of his hypertension problem.  The Veteran also testified that he began taking medication for hypertension directly after discharge.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Presuming the credibility of the Veteran's testimony for the purpose of reopening the claim, thus, the additional evidence is new and material and reopening the claim is warranted. 


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for hypertension having been submitted, the claim is reopened. 


REMAND

At his personal hearing in April 2012, the Veteran testified that he began taking medication for his hypertension in 1974.  The Veteran also noted that he had receipts from Blue Cross showing his medication charges; however, the prescription data currently of record covers 1991 and 1992.  The Veteran should be asked to submit any additional evidence in support of his claim, particularly, any evidence to show that he received treatment for hypertension within a year after discharge from service.  In that regard, he testified that he was seen by Dr. Ringo after his discharge from active service.  He also reports that he was seen by Dr. Chang, Dr. Solerno, Dr. Katz, Dr. Barnes and Dr. Nisar.  He did submit a statement from Dr. Katz but no records have been obtained from that physician.  Records have been received from Dr. Barnes dated in 1991 and Dr. Nisar dated in 2003, 2006, and 2009.  If there are any additional relevant records, they should either be submitted or the Veteran should authorize VA to attempt to obtain the records on his behalf.  

Also, the Board previously requested that VA attempt to obtain records showing examination or treatment of the Veteran in 1974 at the Philadelphia VA Medical Center.  A May 2010 report of contact indicates that the facility was contacted regarding any outpatient treatment reports and the facility indicated that they did not have any records.  As it is unclear whether they searched for any examination reports, another attempt should be made and the Veteran should be informed pursuant to 38 C.F.R. § 3.159(e) if no records are found.    

In addition to the lack of medical evidence that the Veteran's hypertension had its onset during service, there is no evidence of record, other than the Veteran's own self-reported history and the private doctor's report that he was presented for care with a history of hypertension since the age of 26, to suggest that the Veteran's hypertension began during service or within the first post-service year.  However, the Veteran is certainly competent to report that he was prescribed medication for high blood pressure in 1974.  Moreover, and importantly, there is an STR from February 1974 which documents a high blood pressure reading of 128/92.  

Furthermore, lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Here, because the Veteran is competent to report that he began taking blood pressure medication in 1974, within a year after discharge from service, coupled with the private doctor's memorandum described above, and a high blood pressure reading in 1974, a VA examination is necessary to determine whether the Veteran's hypertension likely had its onset during service or within the first post-service year.  

In disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Importantly, while the Veteran is competent to report that he began taking blood pressure medication, he is not necessarily competent to diagnose hypertension, as he is not shown to possess the medical expertise necessary to make this type of determination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he either submit or provide sufficient information and any necessary authorization for VA to request records, to include records showing treatment for hypertension within one year of his discharge from active service, from Dr. Ringo, Dr. Katz, Dr. Chang, Dr. Solerno; any additional relevant records from Dr. Barnes and Dr. Nisar; and any other relevant evidence.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Again attempt to obtain VA examination and treatment records beginning in 1974 from the Philadelphia VA Medical Center.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After completion of the above, schedule the Veteran for a VA examination by an appropriate medical professional to determine the current nature and likely etiology of any diagnosed hypertension.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  

* The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension had its onset during active service from March 1968 to August 1974.  It is important to keep in mind that the date of onset may not necessarily correlate with the date of diagnosis.  

* Importantly, the examiner's opinion should consider the Veteran's statements as to his first treatment for high blood pressure and how the high blood pressure caused a delay in his discharge, keeping in mind that the Veteran's discharge examination does not contain any recorded blood pressure readings.  

A complete rationale for all opinions proffered must be included in the report provided.  The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

4.  After any further development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


